DUFOUR, J.
This is an appeal from a judgment dissolving an attachment sued out on the grounds that the defendant was about to mortgage, assign or dispose of his property with intent to defraud his creditors.
The writ was clearly issued without sufficient cause.
The evidence shows that the only thing the defendant did was to name to a tentative purchaser the price for *41which he would part with his hoarding and lodging house. The transaction extended no further and plaintiff had full knowledge of it.
November 21, 1910.
The defendant testified that he had no debts and entertained no intention of defrauding any one.
With the merits of the 'claim, of plaintiff as an alleged •creditor we have no present concern.
Judgment affirmed.